The statement of the opinion that certain facts existed rests upon the verdict, amply supported, as we think, by the evidence. The statement of counsel's admission concerning the law as applied to the Fetter testimony was, we think, a reasonable conclusion from the language of the brief, but whether the inference was correct is immaterial. We are satisfied of the soundness of the general rule, and if the Fetter testimony did not come within an exception in this jurisdiction we think its admissibility presented no debatable question. Other portions of the petition are but a reargument of matter already presented. As to them we can only say that counsel's interpretation of record and authorities is not the interpretation of the court.
Though the petition for rehearing treats the judgment, as well as the opinion, as solely that of the writer, few cases have received more thorough consideration here. This cause was ably presented and carefully considered en banc on application for supersedeas. It was thoroughly re-examined on application for bail, rebriefed, orally argued before the full bench, and again reviewed by each of the justices, and every point in the opinion meets their unanimous approval. It is the opinion of the court. At no stage of the proceedings here have we suspected good ground for reversal. The high standing of defendant's counsel (who did not, however, appear below), whose contentions are always entitled to our serious consideration, the importance of the cause, and the novelty in this jurisdiction of one of the questions, alone account for the supersedeas. We have no shadow of doubt of the fairness of the trial, or the overwhelming proof of defendant's guilt.
The rehearing is denied. *Page 185